UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 – August 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Annual report 8 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 14 Trustee approval of management contract 17 Financial statements 21 Federal tax information 60 Shareholder meeting results 61 About the Trustees 62 Officers 64 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Investors have been digesting a wide array of economic and geopolitical developments in recent months. While economic growth has continued despite the negative impact of the federal budget sequester, the Federal Reserves expected tapering of its $85 billion-a-month bond-buying program has prompted greater market volatility, and bond yields have risen substantially. There is concern that the reduction of Fed purchases will cause long-term interest rates to move higher, running the risk of curtailing the recovery. Already, mortgage rates have jumped and housing market data appear less robust than earlier in the year. Overseas, instability in Egypt and Syria has contributed to higher oil prices, which could undermine the reasonably positive trends in consumer spending. Fortunately, the eurozone posted positive GDP growth in the second calendar quarter after many months of contraction, though the 17-nation currency bloc continues to grapple with significant economic challenges. While we cannot forecast with precision how economic or geopolitical events will unfold over the coming months, we have confidence that a long-term investment program remains valuable. Putnams in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. To address a diverse range of financial goals, Putnams investment professionals integrate innovative thinking with traditional and alternative approaches. We also believe in the importance of relying on the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds — but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to have less than investment-grade status, which means their issuing companies are considered more likely to default on their debt than more creditworthy companies. High-yield bond prices tend to follow individual companies’ fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a built-in option that allows the investor to exchange — or convert — the security for a fixed number of shares of common stock of the issuer. Convertible securities pay interest, although frequently at a lower rate than traditional bonds, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Building a portfolio of high-yield bonds and convertible securities requires intensive research and analysis. Putnam’s global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing company’s business. The fund’s portfolio managers then construct a portfolio that they believe offers the best return potential, while being mindful of risk. How closed-end funds differ from open-end funds Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. The blended benchmark was previously shown as two individual indexes. 4 High Income Securities Fund Interview with your fund’s portfolio managers What was the market environment like for high - yield convertibles and bonds during the past 12months? Eric: It was a supportive environment for both asset classes. Domestic equities moved higher during most of the period, buoyed by improving U.S. employment and housing data, both of which continued to boost consumer sentiment. The Federal Reserve’s ongoing accommodative monetary policy fueled investors’ upbeat outlook and penchant for yield for the majority of the period. Stocks retreated in June amid concern that the central bank could begin scaling back its stimulative bond-buying program. This hiccup proved short-lived, however, and markets climbed notably higher in July, as the Fed stressed its commitment to its monthly bond purchases, citing that the economy, although improving, still needed its immediate help. After several major equity indexes hit new highs in July, stocks pulled back in August on concerns about potential U.S. military involvement in Syria and the looming U.S. debt ceiling, as well as lingering anxiety about less Fed stimulus. Rob: Relative to other fixed-income sectors, high-yield bonds performed well, as they were one of the few categories to post solidly positive returns against the backdrop of *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50%of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. High Income Securities Fund 5 broadly negative performance in investment-grade categories. For example, the Barclays U.S. Aggregate Bond Index — the primary benchmark for taxable investment-grade bonds — returned –2.47% for the past 12months. Most of the damage to investment-grade bonds occurred in May and June, as investors debated the timing of Fed policy changes. During this time, interest rates rose and yield curves steepened globally. High-yield bonds also declined, hampered more by capital flows and market “technicals” — supply and demand dynamics — than by any breakdown in fundamental support, but fell less than investment-grade securities. As the marketplace adjusted its expectations about when the Fed may begin to wind down quantitative easing, high-yield bonds rallied in July before pulling back modestly and settling into a range in August. Which sectors and industry groups had the biggest positive influence on the fund’s relative performance? Rob: On the high-yield convertibles side of the fund, strong security selection in consumer cyclicals, information technology, materials, and communication services were the biggest contributors. Among high-yield bonds, favorable selections in telecommunications, housing, energy, and financials drove the results in that portion of the portfolio. Which investments were the top contributors to relative performance? Eric: Among convertible securities, an out-of-benchmark position in diversified Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Income Securities Fund financial services giant Citigroup was among the fund’s biggest contributors. The firm benefited from better-than-expected quarterly profits during the period, as well as a surge in bond-trading revenue. Additionally, investors responded positively when longtime Citigroup executive Michael Corbat replaced Vikram Pandit as CEO in October2012 and launched a series of initiatives designed to reduce costs and return more capital to shareholders. We sold our position in Citigroup’s convertibles during the period’s first half. Our holding of a convertible issued by entertainment and communications services provider Virgin Media — which is based in the United Kingdom and is also not in the benchmark — moved sharply higher in February when international cable company Liberty Global announced its intention to acquire the firm. We subsequently sold our Virgin Media investment, believing that the convertible’s elevated price reflected the full value of the proposed acquisition. Additional contributors in convertibles included automaker General Motors, semiconductor manufacturer Micron Technology, and Liberty Interactive, which operates several digital commerce businesses. Rob: Travelport, a provider of computerized registration systems to the travel industry, This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. High Income Securities Fund 7 was the top contributor among the fund’s high-yield bond holdings. The company benefited from substantial year-over-year increases in online bookings, and, early in the period, resolved a long-standing dispute with American Airlines. Telecommunications services provider Sprint Communications also aided relative performance, as its bonds received a boost early in the period when Japanese wireless carrier SoftBank acquired a 70% ownership stake in the company. In addition, Sprint upgraded its 4G network, which has enabled it to gain subscriber market share at the expense of major competitors. We sold our Sprint position during the period. Additional contributors included Rite Aid, which is one of the country’s largest drug store chains, satellite services company Intelsat, and automotive finance company Ally Financial. What factors hampered the fund’s relative return? Eric: From a sector/industry perspective, within the high-yield convertibles part of the portfolio, adverse security selection in financials and energy, along with unfavorable overall positioning in transportation and consumer staples, detracted from relative performance. On the high-yield bond side of the fund, disappointing security selection in metals/mining, transportation, and industrials dampened the fund’s return versus the benchmark. In terms of individual convertibles, not holding several index components worked This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 High Income Securities Fund against the fund. Specifically, we avoided the securities issued by mortgage insurers MGIC Investment and Radian Group because we believed they did not fit well within our risk/return parameters. Rob: Bridging both our convertible and high-yield bond holdings, a position in multinational steelmaker ArcelorMittal also detracted, primarily due to continuing weakness in overseas residential and commercial construction. Additionally, the company’s bonds were downgraded to below investment grade in 2012, which led many investors to sell their positions. We had a position in the common stock of Freeport-McMoRan Copper & Gold, which is the world’s second-largest copper producer, and it dampened results amid declining prices for copper and gold. We sold this holding during the period. The fund reduced its distribution rate during the period. What led to that decision? Rob: The fund’s monthly distribution rate was lowered to $0.039 per share from $0.044 in December, due to a reduction in the amount of income earned by the portfolio, which resulted from declining yields in the marketplace generally. What is your outlook for the high - yield convertibles market? Eric: We have a positive outlook for high-yield convertibles for the balance of 2013. Even with the healthy gains that we have seen during the past year, we think valuations are still attractive — suggesting that the rally may, in our view, have more upside. We think corporate credit spreads [the yield advantage corporate bonds offer over U.S. Treasuries] could tighten from current levels, which would be positive for convertible performance. Moreover, the revival of issuance in the convertibles market by large- and small-cap companies across a wide spectrum of sectors is creating a diverse pool of investment opportunities. Do you have any closing thoughts on your outlook for the high - yield bond market? Rob: At period-end, the fundamental backdrop for high-yield bonds remained solid; issuers were in reasonably good financial shape, and the default rate was still near the historic low. Moreover, high-yield bonds have historically done well during periods of moderate economic growth. From a valuation standpoint, high-yield bond spreads have widened and are attractive relative to the historical average. At current levels, we believe spreads provide fair compensation for investing in a group of companies that, in our view, are fundamentally solid, against the backdrop of a low default rate. When interest rates were lower and credit spreads were tighter, a significant proportion of high-yield bonds were trading at premium prices, meaning above their par value. Because high-yield bonds can generally be called away by the issuer prior to their maturity dates, the market was effectively stuck at higher prices without providing much call protection. Now, with rates at higher levels and bond prices lower, we believe the market is offering better opportunities for capital appreciation plus higher yields. We believe there are still compelling investment opportunities in the middle- and lower-quality tiers of the market. Additionally, bonds in these parts of the market tend to be less sensitive to interest-rate movements, which could provide the fund with some degree of insulation during periods when rates spike higher. Thanks for bringing us up to date, gentlemen. High Income Securities Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. IN THE NEWS At its September meeting, the Federal Open Market Committee surprised investors by delaying the tapering of its $85 billion-a-month bond-buying stimulus program. Declaring that the challenges facing the U.S. economy are diminishing “only gradually,” Fed Chairman Ben Bernanke said the central bank will wait to curtail its quantitative easing program until there is more evidence of a sustained recovery. Bernanke in his comments noted a deceleration of U.S. job growth in the past three months. The bond-buying stimulus program was established in the fall of 2012 to stimulate the economy and employment growth, and is widely credited with buoying equity prices and holding down long-term interest rates. Previously, when the Fed chairman signaled in May2013 that the Fed’s bond purchases could be scaled back in the final months of this year, the news sent tremors through bond markets and contributed to an abrupt increase in Treasury yields. 10 High Income Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 8/31/13 NAV Market price Annual average Life of fund (since 7/9/87) 9.29% 8.47% 10 years 127.81 111.20 Annual average 8.58 7.76 5 years 51.35 49.80 Annual average 8.64 8.42 3 years 33.24 13.11 Annual average 10.04 4.19 1 year 13.24 –1.44 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 8/31/13 Fund’s blended benchmark (50% JPMorgan Developed High Yield Lipper Convertible Securities Index/50% BofA Merrill Lynch All- Funds (closed-end) Convertibles Speculative Quality Index) category average* Annual average Life of fund (since 7/9/87) —† 8.41% 10 years 136.87% 100.68 Annual average 9.01 7.13 5 years 69.52 40.38 Annual average 11.13 6.84 3 years 38.67 37.83 Annual average 11.51 11.22 1 year 13.21 15.94 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/13, there were 11, 11, 11, 9, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. High Income Securities Fund 11 Fund price and distribution information For the 12-month period ended 8/31/13 Distributions Number 12 Income $0.4827 Capital gains — Total Share value NAV Market price 8/31/12 $8.21 $8.27 8/31/13 8.76 7.68 Current rate (end of period) NAV Market price Current dividend rate* 5.34% 6.09% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 NAV Market price Annual average Life of fund (since 7/9/87) 9.37% 8.57% 10 years 128.43 110.99 Annual average 8.61 7.75 5 years 71.95 89.04 Annual average 11.45 13.58 3 years 30.52 9.83 Annual average 9.28 3.18 1 year 13.47 –0.59 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 High Income Securities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. BofA Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. High Income Securities Fund 13 Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2013, Putnam employees had approximately $387,000,000 and the Trustees had approximately $93,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 High Income Securities Fund Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. High Income Securities Fund 15 There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 High Income Securities Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. High Income Securities Fund 17 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the 18 High Income Securities Fund most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four High Income Securities Fund 19 years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Convertible Securities Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 20 High Income Securities Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Income Securities Fund 21 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam High Income Securities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam High Income Securities Fund (the “fund”) at August 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 15, 2013 22 High Income Securities Fund The fund’s portfolio 8/31/13 CORPORATE BONDS AND NOTES (42.0%)* Principal amount Value Basic materials (3.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $37,969 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 115,000 136,266 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 82,800 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 65,000 60,775 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 84,150 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 215,000 232,738 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,275 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 103,250 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 30,975 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 60,206 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 143,500 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 123,050 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 15,000 14,100 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 33,425 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 169,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 80,063 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 153,375 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 49,375 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 25,063 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 100,000 96,000 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 155,000 183,675 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 165,000 172,425 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 39,500 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 30,000 29,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 64,350 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 92,025 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 45,000 46,069 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 150,000 167,250 High Income Securities Fund 23 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 $35,000 $38,675 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 105,000 100,013 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 120,000 103,800 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 70,734 94,233 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $160,000 179,000 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 59,263 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 30,975 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,200 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 66,138 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 33,600 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 35,000 34,759 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 180,000 195,750 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 35,000 35,438 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 62,238 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 84,200 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 93,075 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 85,000 88,188 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 79,125 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 61,913 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 60,000 65,400 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 108,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 20,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 26,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 9,500 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 151,538 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 124,150 USG Corp. sr. unsec. notes 9 3/4s, 2018 80,000 92,200 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 110,000 106,700 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 65,000 75,594 24 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Capital goods (2.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 $175,000 $184,625 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 270,000 297,000 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 140,666 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 37,800 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 79,200 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 76,038 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 150,475 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 65,000 88,055 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $125,000 131,875 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 64,025 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 55,500 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 170,000 183,600 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,200 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 130,000 120,250 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 90,000 91,350 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 110,000 75,900 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 105,000 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 91,800 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 245,000 304,139 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 110,000 108,625 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 110,000 101,338 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 12,000 13,080 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 200,000 206,500 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 170,000 180,200 Renaissance Acquisition Corp. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 20,000 19,550 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 60,000 59,475 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 123,900 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 202,438 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $50,000 $53,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 107,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,063 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 155,000 155,775 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 145,000 156,238 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 149,800 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 25,000 26,438 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 90,000 88,200 Communication services (5.8%) Adelphia Communications Corp. escrow bonds zero%, 2014 235,000 1,763 Adelphia Communications Corp. escrow bonds zero%, 2013 20,000 150 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 159,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,763 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 43,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 146,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 115,000 104,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 74,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 35,525 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 125,000 112,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 121,325 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 24,500 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 21,150 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 120,000 125,760 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 768,075 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 116,050 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 10,550 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 80,000 90,900 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,375 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 80,000 75,600 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 68,413 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 35,000 35,175 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 212,000 26 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) $165,000 $171,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 135,300 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 185,000 192,863 Equinix, Inc. sr. unsec. notes 7s, 2021 60,000 64,200 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 39,725 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 80,000 87,400 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 150,000 166,125 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 29,325 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 136,825 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 155,513 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 102,600 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 50,000 49,875 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 215,000 224,675 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 400,000 412,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 87,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 90,950 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 100,750 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 89,038 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 143,913 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 119,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 20,000 19,550 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 25,000 20,813 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 100,000 76,500 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 35,000 37,625 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 95,000 89,538 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 178,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 74,600 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 76,011 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $90,000 $95,498 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 123,392 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 71,894 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 39,060 SBA Telecommunications, Inc. notes 5 3/4s, 2020 35,000 35,175 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 234,650 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 145,925 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 344,500 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 95,000 109,013 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 60,000 61,950 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 263,250 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 45,000 45,450 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 77,100 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $195,000 181,350 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 90,000 97,425 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 69,713 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 275,000 294,938 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 81,600 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 153,063 156,507 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 55,000 49,706 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 37,538 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 72,150 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 170,000 173,825 Consumer cyclicals (8.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,725 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 105,300 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 50,000 43,125 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 148,525 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 19,381 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 36,663 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 90,000 94,838 28 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 $60,000 $65,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 50,500 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 15,788 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 60,000 60,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 45,000 43,538 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 65,400 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 132,925 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 83,742 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,000 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 47,813 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 42,400 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 167,250 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 40,000 40,900 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 8 1/2s, 2020 90,000 84,600 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 145,000 149,350 Caesars Escrow Corp. sr. unsec. unsub. FRN notes 9s, 2020 365,000 350,400 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 59,263 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 84,000 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 57,300 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 219,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 28,050 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 13,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 64,650 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 182,970 197,150 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 60,000 63,375 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 114,000 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 $255,000 $245,438 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 295,000 295,738 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 225,000 224,438 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 145,000 137,750 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 96,425 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 130,000 134,225 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 124,575 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 72,000 77,580 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 165,000 172,838 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 30,000 27,900 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 216,253 Gannett Co., Inc. 144A sr. unsec. FRN notes 5 1/8s, 2020 60,000 59,100 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 45,000 40,500 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 70,000 71,575 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 79,125 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 149,797 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $115,000 101,488 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 91,800 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 37,000 39,128 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 150,000 153,375 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 95,000 105,450 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 60,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 77,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 92,925 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 140,000 159,250 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 46,350 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 15,000 16,163 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 74,025 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 138,125 L Brands, Inc. sr. notes 5 5/8s, 2022 50,000 50,125 30 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $75,000 $75,563 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 229,350 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 40,000 36,700 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 224,175 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 68,000 76,894 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 141,700 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 90,000 88,425 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 185,000 203,963 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 107,750 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 76,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 78,575 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 69,225 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 25,375 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 90,000 90,225 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 147,000 151,963 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 292,907 309,017 Navistar International Corp. sr. notes 8 1/4s, 2021 189,000 188,055 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 142,450 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 140,000 140,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 110,000 112,750 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 100,000 101,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 113,138 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 43,500 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 60,000 57,000 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 153,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 35,000 37,888 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 45,790 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 95,000 94,050 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 69,631 High Income Securities Fund 31 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ $60,000 $61,050 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 158,200 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 82,000 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 10,000 10,125 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 28,813 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 38,063 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,000 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 76,475 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 41,400 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 45,000 42,188 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 75,000 69,563 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 79,000 85,320 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 150,188 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 70,000 71,925 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 217,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 107,250 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 37,900 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 45,000 44,438 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 180,000 170,100 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,113 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,325 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 95,000 100,225 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 45,113 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 20,000 19,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 45,000 42,638 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 130,008 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 117,600 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 215,050 224,727 32 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 $30,000 $28,725 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 165,000 178,613 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 124,631 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 60,000 65,250 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 95,000 97,613 Consumer staples (2.9%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 52,625 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,119 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 32,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 41,906 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 55,800 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 84,375 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 120,000 129,000 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 30,000 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 140,000 155,925 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 86,925 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 164,031 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 52,875 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 23,500 Corrections Corp. of America sr. unsec. FRN notes 4 5/8s, 2023 R 30,000 27,900 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 144,138 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 80,000 90,600 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 104,025 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 261,438 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 112,088 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 270,000 255,150 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 48,600 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 60,000 61,050 High Income Securities Fund 33 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 $50,000 $51,313 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 152,264 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $60,000 63,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 41,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 138,038 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 65,000 68,738 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 150,000 159,750 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 148,000 158,175 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 52,750 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 10,000 10,550 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 144,113 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 140,000 133,350 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,050 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 225,000 254,531 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 38,806 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,675 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 92,475 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 25,000 24,875 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 145,000 155,875 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 165,000 185,006 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 40,000 41,100 Energy (5.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 46,238 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 35,963 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 265,000 246,119 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 37,688 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 65,000 55,575 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 196,000 198,450 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 35,175 34 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 $60,000 $64,200 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 90,000 94,950 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 225,000 244,688 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 95,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 130,313 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 85,000 93,819 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 29,850 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 115,575 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 114,950 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 127,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 63,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 48,875 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 74,025 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 227,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 137,150 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 205,000 207,050 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 45,000 44,213 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 244,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 40,000 41,000 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 60,000 59,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 104,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 68,088 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 200,000 196,000 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 80,400 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 215,000 229,513 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 190,550 High Income Securities Fund 35 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 $105,000 $109,725 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 41,300 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 265,000 265,663 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,600 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 137,475 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 45,000 47,813 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 60,000 62,250 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 133,313 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 191,625 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 25,000 24,125 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 42,200 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 178,000 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 108,100 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 82,800 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 45,000 28,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 76,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 54,863 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 120,000 92,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 94,525 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 93,375 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 170,000 172,550 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 68,169 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 228,654 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 90,000 86,625 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 100,575 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 9,925 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 84,575 36 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) $190,000 $180,500 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 186,152 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 53,875 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 43,988 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 145,800 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 33,775 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 203,731 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 45,000 45,225 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 245,000 256,025 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 30,000 29,850 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 41,188 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 100,000 106,250 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 57,475 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 52,500 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 20,800 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 61,000 64,203 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 95,000 97,138 Whiting Petroleum Corp. company guaranty notes 7s, 2014 90,000 91,800 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 84,416 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 40,000 39,900 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 153,700 Financials (4.5%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 117,300 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 55,000 52,388 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 55,000 54,588 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 95,000 101,888 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 96,505 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 70,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 69,075 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 73,125 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 73,938 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 100,000 117,250 High Income Securities Fund 37 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) $50,000 $44,500 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 143,438 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 18,550 CIT Group, Inc. company guaranty sr. notes 5s, 2023 65,000 60,613 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 94,500 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 80,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 75,000 77,438 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 145,800 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 189,625 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 52,198 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $65,000 60,938 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 68,088 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 102,300 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 237,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 183,750 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 75,000 72,281 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 147,589 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 57,099 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 125,000 131,563 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 75,000 74,625 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 82,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 120,000 116,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 45,000 46,294 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 36,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 70,000 75,425 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 85,000 96,581 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 30,000 30,450 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 84,375 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 230,788 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $50,000 52,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 125,000 127,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 125,100 38 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 $50,000 $56,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 105,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 48,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 20,000 20,150 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 76,688 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 51,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 85,000 83,513 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 157,600 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 120,000 120,300 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 22,000 25,630 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 79,875 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 115,000 113,563 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 121,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 66,450 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 50,000 42,250 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 102,787 120,518 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 257,050 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 89,000 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 330,600 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 300,531 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 85,000 78,838 Stearns Holdings, Inc. 144A bank guaranty sr. unsec. FRN notes 9 3/8s, 2020 135,000 138,038 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 50,000 51,375 Health care (3.5%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 59,700 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 135,000 136,350 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 101,650 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 130,000 133,250 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 138,613 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 146,435 High Income Securities Fund 39 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $230,000 $235,175 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 42,000 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 200,000 197,000 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 224,500 Envision Healthcare Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 100,000 108,125 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 97,850 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 232,200 HCA, Inc. sr. notes 6 1/2s, 2020 430,000 462,788 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 32,625 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 199,500 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 50,000 50,688 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 104,750 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 51,313 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 50,000 53,000 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 90,400 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 197,775 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 67,681 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 60,000 61,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 105,213 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 70,000 74,375 Service Corp. International/US sr. notes 7s, 2019 50,000 53,500 Service Corp. International/US sr. notes 7s, 2017 65,000 71,338 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 43,706 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 250,000 258,750 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 90,525 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 89,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 237,938 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 30,000 27,600 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 95,000 86,213 40 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Health care cont. United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 $80,000 $88,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 47,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 152,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 127,650 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 125,000 132,344 Technology (2.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 45,450 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 25,000 19,250 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 65,000 50,213 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 235,000 215,025 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 36,350 36,895 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 85,000 86,063 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 72,963 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 125,000 144,063 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 100,000 105,500 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 285,000 308,156 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 225,000 230,063 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 145,000 150,438 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 82,000 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 85,000 79,475 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 92,820 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 16,000 17,240 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 167,400 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 60,000 66,750 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 63,800 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,725 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 105,000 104,213 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 14,000 15,225 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 414,780 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 189,336 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 70,000 71,050 High Income Securities Fund 41 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 $95,000 $101,650 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 129,000 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 209,500 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 167,000 180,151 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 102,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 180,000 198,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 90,000 88,875 Utilities and power (2.2%) AES Corp. (VA) sr. unsec. notes 8s, 2020 55,000 62,425 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 97,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 158,050 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 41,288 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 155,000 167,013 Calpine Corp. 144A sr. notes 7 1/4s, 2017 101,000 105,293 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 95,000 106,381 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 163,525 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 104,983 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 51,553 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 172,000 181,245 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 139,063 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 293,000 308,016 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 215,000 234,350 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 45,000 47,813 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 37,450 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 195,000 214,744 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 67,788 69,313 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 105,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 139,063 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 28,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 349,375 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 93,975 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 72,375 42 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Utilities and power cont. Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 $95,000 $84,788 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 18,066 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 17,625 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 41,775 Total corporate bonds and notes (cost $59,084,978) CONVERTIBLE BONDS AND NOTES (29.2%)* Principal amount Value Basic materials (1.1%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $725,000 $854,594 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 730,000 745,056 Capital goods (2.1%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 535,000 723,588 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 740,000 810,763 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 674,650 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 810,869 Communication services (1.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 220,144 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 423,000 431,460 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 894,534 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 1,160,000 5,800 Consumer cyclicals (7.4%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 603,000 662,169 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 443,648 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 881,000 1,682,710 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 732,000 793,305 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 453,200 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,167,075 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 833,000 904,888 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 1,604,813 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 633,000 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 710,000 831,588 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 462,028 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 1,248,665 High Income Securities Fund 43 CONVERTIBLE BONDS AND NOTES (29.2%)* cont. Principal amount Value Consumer staples (1.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 $470,000 $739,369 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 859,450 Energy (3.2%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,020,938 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 375,000 387,188 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 865,000 925,009 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 492,000 608,543 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 500,000 3,750 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 690,338 Financials (4.0%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,009,800 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 175,000 161,088 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 560,304 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 825,000 865,734 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 436,000 427,825 PHH Corp. cv. sr. unsec. notes 4s, 2014 940,000 995,225 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 392,000 426,055 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 591,000 615,379 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 835,000 844,394 Health care (2.5%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 693,566 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 452,038 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default)† F 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default)† F 445,000 31,150 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 1,075,000 1,101,875 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 346,000 453,044 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 839,844 Technology (6.7%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 817,820 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 488,000 644,160 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 1,875,000 2,597,982 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 490,000 530,731 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 1,600,000 1,692,000 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 640,000 808,000 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,490,000 1,478,825 44 High Income Securities Fund CONVERTIBLE BONDS AND NOTES (29.2%)* cont. Principal amount Value Technology cont. TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 $540,000 $550,800 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 611,831 Total convertible bonds and notes (cost $40,404,974) CONVERTIBLE PREFERRED STOCKS (25.0%)* Shares Value Basic materials (1.7%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 41,185 $856,236 Smurfit-Stone Container Corp. (Escrow) zero% cv. pfd. F 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. † R 30,030 1,604,728 Capital goods (1.5%) United Technologies Corp. $3.75 cv. pfd. 35,100 2,180,061 Communication services (1.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,230,796 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 395,935 Consumer cyclicals (3.2%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 45,325 1,041,115 General Motors Co. Ser. B, $2.375 cv. pfd. 24,850 1,206,778 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 910 1,168,213 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,717 1,177,928 Consumer staples (0.9%) Bunge, Ltd. $4.875 cv. pfd. 6,235 654,675 Post Holdings, Inc. 144A $3.75 cv. pfd. 5,894 636,552 Energy (2.1%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 2,035,110 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. † 1,058 1,015,680 Financials (9.2%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 28,010 702,001 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,794,258 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 2,865,240 EPR Properties Ser. C, $1.44 cv. pfd. 44,170 946,894 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 18,897 1,089,529 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 1,050,780 MetLife, Inc. $3.75 cv. pfd. 29,905 1,635,804 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 620 1,014,320 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,545 1,749,713 Wintrust Financial Corp. $3.75 cv. pfd. 10,190 563,507 Health care (0.8%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 895 1,113,156 Technology (0.2%) Unisys Corp. Ser. A, 6.25% cv. pfd. 4,588 313,418 High Income Securities Fund 45 CONVERTIBLE PREFERRED STOCKS (25.0%)* cont. Shares Value Transportation (1.9%) Continental Financial Trust II $3.00 cv. pfd. 18,090 $782,393 Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,938 721,467 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 88,585 1,318,145 Utilities and power (2.4%) AES Trust III $3.375 cv. pfd. 18,460 929,347 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. † 17,277 885,101 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 62,770 NextEra Energy, Inc. $2.799 cv. pfd. 11,775 651,158 PPL Corp. $4.375 cv. pfd. 18,255 978,103 Total convertible preferred stocks (cost $32,471,418) UNITS (1.0%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,386,000 Total units (cost $1,271,320) COMMON STOCKS (0.7%)* Shares Value Air Methods Corp. 930 $38,056 Calpine Corp. † 4,660 90,078 CIT Group, Inc. † 936 44,806 DISH Network Corp. Class A 2,125 95,540 Elizabeth Arden, Inc. † 1,945 67,550 General Motors Co. † 2,830 96,446 Harry & David Holdings, Inc. † 124 14,880 Huntsman Corp. 5,780 101,150 Jarden Corp. † 1,460 62,707 Kodiak Oil & Gas Corp. † 11,230 112,188 LyondellBasell Industries NV Class A 1,045 73,307 Newfield Exploration Co. † 1,350 32,157 NII Holdings, Inc. † 6,770 40,485 Terex Corp. † 2,105 61,045 Trump Entertainment Resorts, Inc. † 152 304 Vantage Drilling Co. † 36,191 62,249 Total common stocks (cost $1,157,997) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $136,610 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 180,268 M/I Homes, Inc. $2.438 pfd. 2,490 62,823 Total preferred stocks (cost $347,144) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 $50,000 $44,773 Total senior loans (cost $44,780) 46 High Income Securities Fund WARRANTS (—%)* † Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (1.4%)* Shares Value Putnam Short Term Investment Fund 0.07% L 2,095,391 $2,095,391 Total short-term investments (cost $2,095,391) TOTAL INVESTMENTS Total investments (cost $136,911,757) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD /$ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $145,549,092. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,954 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. High Income Securities Fund 47 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $1,271,694) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/18/13 $33,192 $33,242 $50 Barclays Bank PLC British Pound Sell 9/18/13 231,500 229,094 (2,406) Credit Suisse International Euro Sell 9/18/13 79,170 78,124 (1,046) Deutsche Bank AG Euro Sell 9/18/13 151,072 149,710 (1,362) JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/18/13 38,883 38,955 72 State Street Bank and Trust Co. Canadian Dollar Sell 10/18/13 146,995 147,252 257 UBS AG Euro Buy 9/18/13 10,045 9,951 94 Euro Sell 9/18/13 10,045 10,072 27 WestPac Banking Corp. Canadian Dollar Sell 10/18/13 70,273 70,389 116 Euro Sell 9/18/13 509,652 504,905 (4,747) Total 48 High Income Securities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $174,457 $— $— Capital goods 61,045 — — Communication services 136,025 — — Consumer cyclicals 159,153 304 — Consumer staples 67,550 14,880 — Energy 206,594 — — Financials 44,806 — — Health care 38,056 — — Utilities and power 90,078 — — Total common stocks — Convertible bonds and notes — 42,471,452 92,190 Convertible preferred stocks 3,065,162 33,305,749 657 Corporate bonds and notes — 61,165,658 — Preferred stocks 62,823 316,878 — Senior loans — 44,773 — Units — 1,386,000 — Warrants — 1 — Short-term investments 2,095,391 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(8,945) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 49 Statement of assets and liabilities 8/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $134,816,366) $142,904,291 Affiliated issuers (identified cost $2,095,391) (Note 5) 2,095,391 Dividends, interest and other receivables 1,765,421 Receivable for sales of delayed delivery securities (Note 1) 181,640 Unrealized appreciation on forward currency contracts (Note 1) 616 Total assets LIABILITIES Payable for shares of the fund repurchased (Note 4) 266,522 Payable for compensation of Manager (Note 2) 268,628 Payable for custodian fees (Note 2) 4,135 Payable for investor servicing fees (Note 2) 11,760 Payable for Trustee compensation and expenses (Note 2) 89,937 Payable for administrative services (Note 2) 317 Payable for auditing and tax fees 86,571 Distributions payable to shareholders 651,547 Unrealized depreciation on forward currency contracts (Note 1) 9,561 Other accrued expenses 9,289 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $162,005,889 Distributions in excess of net investment income (Note 1) (167,549) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (24,368,204) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,078,956 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($145,549,092 divided by 16,617,625 shares) $8.76 The accompanying notes are an integral part of these financial statements. 50 High Income Securities Fund Statement of operations Year ended 8/31/13 INVESTMENT INCOME Interest (net of foreign tax of $749) (including interest income of $4,623 from investments in affiliated issuers) (Note 5) $6,683,723 Dividends (net of foreign tax of $5,517) 2,222,511 Total investment income EXPENSES Compensation of Manager (Note 2) 1,039,414 Investor servicing fees (Note 2) 74,282 Custodian fees (Note 2) 16,485 Trustee compensation and expenses (Note 2) 13,604 Administrative services (Note 2) 4,278 Auditing and tax fees 87,583 Other 100,150 Total expenses Expense reduction (Note 2) (1,018) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,011,295 Net increase from payments by affiliates (Note 2) 7,373 Net realized loss on foreign currency transactions (Note 1) (20,810) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 11,136 Net unrealized appreciation of investments during the year 5,537,204 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Income Securities Fund 51 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/13 Year ended 8/31/12 Operations: Net investment income $7,571,456 $8,328,110 Net realized gain on investments and foreign currency transactions 3,997,858 864,631 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,548,340 1,432,512 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (8,257,620) (9,032,351) Increase in capital share transactions from reinvestment of distributions 71,369 290,315 Decrease from capital shares repurchased (Note 4) (4,385,422) — Total increase in net assets NET ASSETS Beginning of year 141,003,111 139,119,894 End of year (including distributions in excess of net investment income of $167,549 and undistributed net investment income of $395,085, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 17,166,630 17,130,850 Shares issued in connection with reinvestment of distributions 8,584 35,780 Shares repurchased (Note 4) (557,542) — Retirement of shares held by the fund (47) — Shares outstanding at end of year 16,617,625 17,166,630 The accompanying notes are an integral part of these financial statements. 52 High Income Securities Fund Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 8/31/13 8/31/12 8/31/11 8/31/10 8/31/09 Net asset value, beginning of period Investment operations: Net investment income (loss) a .44 .49 .50 .51 .50 Net realized and unrealized gain (loss) on investments .56 .13 .22 .81 (1.10) Total from investment operations Less distributions: From net investment income (.48) (.53) (.53) (.53) (.55) Total distributions Increase from shares repurchased .03 — — d .01 .05 Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .90 .93 .91 .93 1.04 e Ratio of net investment income (loss) to average net assets (%) 5.10 6.04 5.86 6.60 8.11 e Portfolio turnover (%) 48 36 63 61 50 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund for the period ended August 31, 2009 reflects a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 53 Notes to financial statements 8/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through August 31, 2013. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 54 High Income Securities Fund To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. High Income Securities Fund 55 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,445 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2013, the fund had a capital loss carryover of $24,048,911 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $403,469 N/A $403,469 August 31, 2017 23,645,442 N/A 23,645,442 August 31, 2018 56 High Income Securities Fund Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, nontaxable dividends, dividends payable, interest on payment-in-kind securities, amortization and accretion and convertible preferred income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $123,530 to decrease distributions in excess of net investment income, $389,762 to increase paid-in-capital and $513,292 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $12,945,512 Unrealized depreciation (4,685,515) Net unrealized appreciation 8,259,997 Undistributed ordinary income 603,176 Capital loss carryforward (24,048,911) Cost for federal income tax purposes $136,739,685 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average 0.430% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.420% of the next $5 billion of average net assets, net assets, 0.550% of the next $500 million of average 0.410% of the next $5 billion of average net assets, net assets, 0.500% of the next $5 billion of average 0.400% of the next $5 billion of average net assets, net assets, 0.475% of the next $5 billion of average 0.390% of the next $5 billion of average net assets, net assets, 0.455% of the next $5 billion of average 0.380% of the next $8.5 billion of average net assets, net assets and 0.440% of the next $5 billion of average 0.370% of any excess thereafter. net assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $7,373 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. High Income Securities Fund 57 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $97 under the expense offset arrangements and by $921 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $108, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $70,015,050 and $68,501,674, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 557,542 common shares for an aggregate purchase price of $4,385,422, which reflects a weighted-average discount from net asset value per share of 10.96%. At the close of the reporting period, Putnam Investments, LLC owned approximately 280 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $2,453 based on net asset value. 58 High Income Securities Fund Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $4,399,844 $12,919,933 $17,319,777 $4,042 $— Putnam Short Term Investment Fund* — 18,165,181 16,069,790 581 2,095,391 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $1,200,000 Warrants (number of warrants) 169,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $616 Payables $9,561 Equity contracts Investments 1 Payables — Total High Income Securities Fund 59 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(22,922) $(22,922) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $11,273 $11,273 Equity contracts (34,267) — $(34,267) Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 13.48% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 14.54%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 60 High Income Securities Fund Shareholder meeting results (Unaudited) January 31, 2013 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 15,245,674 492,964 Ravi Akhoury 15,286,987 451,651 Barbara M. Baumann 15,324,496 414,142 Jameson A. Baxter 15,325,307 413,331 Charles B. Curtis 15,296,334 442,304 Robert J. Darretta 15,323,807 414,831 Katinka Domotorffy 15,239,578 499,060 John A. Hill 15,272,230 466,408 Paul L. Joskow 15,299,697 438,941 Elizabeth T. Kennan 15,275,854 462,784 Kenneth R. Leibler 15,323,899 414,739 Robert E. Patterson 15,311,519 427,119 George Putnam, III 15,308,274 430,364 Robert L. Reynolds 15,334,990 403,648 W. Thomas Stephens 15,305,462 433,176 A proposal to approve fixing the number of Trustees at fifteen was approved as follows: Votes for Votes against Abstentions 15,040,486 494,655 203,497 All tabulations are rounded to the nearest whole number. High Income Securities Fund 61 About the Trustees Independent Trustees 62 High Income Securities Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. High Income Securities Fund 63 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 64 High Income Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2013	$72,576	$	$16,169	$ August 31, 2012	$105,084	$	$16,179	$273 For the fiscal years ended August 31, 2013 and August 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $163,669 and $178,460 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
